DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear what the word “substantially” in lines 2 and 6 are intended to encompass. 
Claim 5 is indefinite since all that the applicant considers to be encompassed by the phrase “the roller contains a variable volume of solids” cannot be determined.
With respect to claim 5, alternative terms such as a variable volume of solids and/or fluid configured for additional weight and/or to vary a 25center of gravity of the roller in Claim 5 fail to specifically point out the invention such that one skilled in theart could determine when infringement would occur. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romero (9,140,295).
Romero discloses in Figs. 1-5, a mono roll grinding mill 20 comprising,  a shell 2 comprising a substantially cylindrical structure having an inner 5surface which defines a chamber wherein the shell rotates about a horizontal longitudinal center shell axis (Abstract for example); a single roller 22 located within the shell; the roller comprising a substantially cylindrical outer surface;  wherein the shell is mounted to a driving apparatus (via track 21 and hydrodynamic bearing 1) to rotate about the 10longitudinal center shell axis offset from and parallel to a longitudinal center roller axis; wherein mill is configured to have material inserted into the chamber and comminuted between the shell and the roller; and the roller independent of an external pressure system configured to 15increase pressure between the roller and the shell (weight of the roller).
Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montgomery (760, 010).
Montgomery discloses in Figs. 1-6, a mono roll grinding mill A comprising,  a shell B comprising a substantially cylindrical structure (a cylinder per se can have many different cross sections) having an inner 5surface which defines a chamber wherein the shell rotates about a horizontal longitudinal center shell axis (col. 1 lines 36-38); a single roller (J and K) located within the shell; the roller comprising a substantially cylindrical outer surface;  wherein the shell is mounted to a driving apparatus (H and G) to rotate about the 10longitudinal center shell axis offset from and parallel to a longitudinal center roller axis; wherein mill is configured to have material inserted into the chamber and comminuted between the shell and the roller; and the roller independent of an external pressure system configured to 15increase pressure between the roller and the shell (weight of the roller). Additionally, Montgomery discloses a plurality of removable protrusions (dies E), exit grates (screen X) wherein the shell and roller rotate at differential angular velocities (the roller rotates by its weight/gravity).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Romero in view of Nordell (8.955.778).
Romero discloses most of the elements of this claim but for a shield.
Nordell teaches the concept of providing a mill with retaining shields 40 positioned at the anvil ring outer edges to contain material before and during comminution. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the on sale device of Romero as taught by Nordell to contain material before and during comminution. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYE FRANCIS/           Primary Examiner, Art Unit 3725